DETAILED ACTION
Status of Claims
Applicant's arguments, filed 05/16/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/16/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3-5, 7, 9, 13, 16, and 17.
Applicants have left claims 2, 6, 8, 10-12, 14-15, and 18-21 as originally filed.
Claims 20-21 are withdrawn from further consideration due to being drawn to a non-elected species, in the Office Action filed on 02/15/2022.
Claims 1-19 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is being considered by the examiner.
Drawings Objection - Withdrawn
The drawings were received on 05/16/2022.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 05/16/2022, with respect to reference character “104” being used to designate both “Glucose Meter” and “Insulation Meter” have been fully considered and are persuasive. Applicants have amended para. [0158] of the specification. The objection of the Drawings has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 05/16/2022, with respect to “a compliant component”, in claim 1, have been fully considered and are persuasive. Applicants have amended the claim language to recite “seal”. The 112(f) interpretation of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 05/16/2022, with respect to claims 17-19 have been fully considered and are persuasive. Applicants have amended claim 17 to recite “a wearable assembly …”. The 112(b) rejection of claims 17-19 has been withdrawn. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 05/16/2022, with respect to claims 4-7 have been fully considered and are persuasive. Applicants have amended claim 4 to place the claims in proper dependent form. The 112(d) rejection of claims 4-7 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio.
The claims are generally directed towards an analyte sensing apparatus, comprising: a housing comprising a cavity, the cavity including a first portion and a second portion; a first conductive contact and a second conductive contact disposed within the first portion of the cavity; an analyte sensor comprising: an elongated body; a first electrode in electrical communication with the first conductive contact, and a second electrode in electrical communication with the second conductive contact; and a cap configured to fit on or within the cavity, the cap comprising: a first portion and a second portion, the first portion of the cap configured to be disposed over the first portion of the cavity, a dam disposed on a side of the cap configured to face the cavity, the dam dividing the first portion of the cavity from the second portion of the cavity, a shelf disposed adjacent to the dam, and a seal configured to seal the first portion of the cavity from the second portion of the cavity, where the seal is disposed on the shelf and configured to press against a portion of the analyte sensor and against a surface of the housing within the cavity, thereby sealing the first portion of the cavity from the second portion of the cavity.
Regarding Claim 1, Antonio discloses an analyte sensing apparatus (Abstract, “medical sensor device” and Fig. 1A and 1B, element 100), comprising: 
a housing (Fig. 15A-C, element 1506, “transmitter assembly”, and para. [0365]) comprising a cavity (Fig. 15C, element 1511, “bottom surface”, and para. [0365]), the cavity including a first portion and a second portion (Fig. 15A-C, a first portion being the section where element 1517 is located, the second portion including the circular hole in the center of element 1506, further, a first portion and a second portion can be any section of element 1506); 
a first conductive contact and a second conductive contact disposed within the first portion of the cavity (Fig. 15C, element 1517, “WE-A, WE-B, WE-C, WE-D, CE, RE” and para. [0365-0366], “six upper sensor contact pads … single-sided sensor has … 2 independent working electrodes that correspond to six contacts disposed on a transmitter cap”); 
an analyte sensor (Fig. 2B, element 104, Fig. 4, element 404, Fig. 15B, element 1541, and para. [0298], “sensor (e.g., an analyte sensor))” comprising: 
an elongated body (Fig. 2B, element 104, Fig. 4, element 404, and para. [0320], “sensor portion may be introduced into the body of the patient using a needle”, the elongated body of the sensor extending out of the device); 
a first electrode in electrical communication with the first conductive contact (para. [0326], “6 sensor contacts 217a that can include 1 reference electrode, 1 counter electrode and 4 working electrodes” and para. [0367], “each WE contact pad has one trace leading to its corresponding electrode …”), and 
a second electrode in electrical communication with the second conductive contact (para. [0326], “6 sensor contacts 217a that can include 1 reference electrode, 1 counter electrode and 4 working electrodes” and para. [0367], “each WE contact pad has one trace leading to its corresponding electrode …”); and 
a cap (Fig. 3A, element 112) configured to fit on or within the cavity (para. [0035], “transmitter assembly is locked together axially with sensor transmitter”), the cap comprising: 
a first portion and a second portion (Fig. 4, element 418, “cap cavity”, further any section of element 219 can be interpreted as “a second portion”), the first portion of the cap configured to be disposed over the first portion of the cavity (Fig. 4, element 415, “sensor head cavity”, the sensor head cavity disposed over the first portion of the cavity where the first and second conductive contacts are disposed), 
a dam (Fig. 6, element 418, “cap cavity”, the cap cavity provides a circular raised dam) disposed on a side of the cap configured to face the cavity, the dam dividing the first portion of the cavity from the second portion of the cavity (Fig. 6, element 418, the cap cavity divides the first portion from the second portion, the first portion being where at least 415 is located, the second portion being the inner section of element 418)  
a shelf disposed adjacent to the dam (Fig. 6 and Fig. 7A-7B, the inner portion of element 418 comprises a shelf where element 406 is rested on, the inner ledge being adjacent to the vertical dam), and 
a seal (Fig. 6 and Fig. 7A-7C, element 406, “inner square ring”) configured to seal the first portion of the cavity from the second portion of the cavity, where the seal is disposed on the shelf and configured to press against a portion of the analyte sensor and against a surface of the housing within the cavity, thereby sealing the first portion of the cavity from the second portion of the cavity (para. [0338], “cap cavity is adapted to fit at least one square ring that also provides a fluid seal for sensor”, para. [0345], “ identical inner square rings sandwich a portion of substrate of the sensor, e.g., top portion of 615 of sensor portion 104 …”, para. [0347], “upon compression for example by positioning a cap on top of sensor base …”, Fig. 8, and para. [0349], “potential leaks as represented by arrows b and e are sealed by inner square rings … such water tightness of the sensor transmitter assembly is ensured”, Antonio contemplates and suggests that a single square ring can be used, as well as two square rings, therefore, if a skilled artisan were to select a single square ring, the sealing action would press a portion of the analyte sensor against a surface of the housing).
Regarding Claim 2, Antonio discloses the apparatus of Claim 1, further comprising an electronics assembly substrate disposed within the housing, wherein the first conductive contact and the second conductive contact extend from the electronics assembly substrate into the first portion of the cavity. (Fig. 2B, para. [0326], “contacts 217a and 217b are substantially flush with bottom surface 211 …”, Fig. 9 and para. [0352], “substrate portion 918 on which a PCB board having various electronic components is disposed”)) 
Regarding Claim 8, Antonio discloses the apparatus of Claim 1, wherein the second portion of the cap is configured to be disposed over the second portion of the cavity (Fig. 6, element 418, and Fig. 8, the second portion of the cap, which includes inner portion of the vertical dam, is disposed over the second portion of the cavity or element 806).
Regarding Claim 9, Antonio discloses the apparatus of Claim 1, wherein the second portion of the cap comprises an opening configured to allow at least a portion of the analyte sensor to pass through the cap (Fig. 2A and 2B, element 104, Fig. 6, element 104, “sensor portion”, para. [0345], “top portion extends into an opening of cap cavity”, element 104 passes through the slot in the center of the second portion, the second portion being divided from the first portion by element 418).
Regarding Claim 10, Antonio discloses the apparatus of Claim 1, wherein an outside-facing surface of the cap is configured to fit flush with an outside-facing surface of the housing (Fig. 1A-1B and Fig. 3A-3C, element 106 and element 112, an outside-facing surface of the cap (element 112) fits flush vertically with an outside-facing surface of the housing (element 106)).
Regarding Claim 11, Antonio discloses the apparatus of Claim 1, wherein an outside-facing surface of the cap is configured to fit in a recessed position compared to an outside-facing surface of the housing (Fig. 8, Section B, element 806 and element 819, the outside of element 819 is in a recessed position compared to the outside of element 806).
Regarding Claim 12, Antonio discloses the apparatus of Claim 1, wherein the cap is disposed on an outside-facing surface of the housing (Fig. 1B, element 112, “sensor portion”, element 101, “patients extracellular fluid”, element 112 is disposed on an outside-facing surface of the housing, element 112 being the bottom of element 100).
Regarding Claim 13, Antonio discloses the apparatus of Claim 1, wherein the cap is secured to the housing utilizing at least one of a toe feature, a snap feature, a friction-fit feature, and a pressure-sensitive adhesive (Fig. 3A-3C, and paras [0334-0335], “transmitter assembly is lined up with, fits, or otherwise matches an interface such as cap 209 … one or more slots of the transmitter assembly engage into one or more corresponding tabs of sensor assembly to lock the transmitter and the sensor together axially … three tabs and three corresponding slots …” and Fig. 9, element 819 and element 827).
Regarding Claim 14, Antonio discloses the apparatus of Claim 1, wherein the first portion of the cap and the second portion of the cap are coplanar and are formed of a single piece (Fig. 6 and para. [0345], element 219 and the corresponding elements of 415 and 418 are all shown to be formed or molded of a single piece).
Regarding Claim 15, Antonio discloses the apparatus of Claim 1, wherein the dam is configured to contact a portion of the housing within the cavity (Fig. 3A-3C and Fig. 8, elements 809, 806, the dam (the vertical portion of element 819) comes into contact with element 806 and element 809). 
Regarding Claim 16, Antonio discloses the apparatus of Claim 1, wherein the seal comprises a foam or a rubber material (para. [0347], “inner square rings 406 compressing against each other … everything is compressed together and supported …” and para. [0349], “seals that improve water tightness … radial seals are made of Nitrile or buna-n rubber … potential leaks are sealed by inner square rings 406”).
Regarding Claim 17, Antonio discloses the apparatus of Claim 1, further comprising an adhesive patch (Fig. 1A and 1B, element 102, “adhesive mounting base or patch”) comprising: a first adhesive portion (Fig. 2A, element 102b) configured to secure the cap to the housing and to simultaneously adhere to the housing (para. [0327], “top surface of mounting base is adapted to be bonded or otherwise attached to an entire bottom surface of sensor assembly” … the sensor assembly mounting to the element 216, therefore all three elements 106, 112, and 102 are all connected); and a second adhesive portion (Fig. 2B, element 102a) configured to adhere the first adhesive portion and a wearable assembly comprising the housing and the cap to a skin of a host (para. [0327], “mounting base or patch has a bottom surface that is adapted to be attached to the skin of the patient using appropriate attachment techniques, for example, an adhesive …”).
Regarding Claim 18, Antonio discloses the apparatus of Claim 17, wherein the cap is secured to the first adhesive portion of the adhesive patch before the cap is fit on or within the cavity of the housing (Fig. 2A, element 112 and 102 are attached before 106 is placed on, para. [0327], “a top surface of mounting base is adapted to be bonded or otherwise attached to an entire bottom surface of sensor assembly”, therefore the cap (element 112) is capable of being attached to element 102 prior to 106 is placed on).
Regarding Claim 19, Antonio discloses the apparatus of Claim 17, wherein the first adhesive portion comprises at least one hole configured to substantially coincide with at least one hole within the cap when the cap is secured to the first adhesive portion of the adhesive patch (Fig. 2A and 2B, element 102a, element 104, at least one hole of mounting base 102a (and 102b) coincides with at least one hole of the cap (element 112) so that sensor 104 is capable of being inserted, Figs. 3A-3C, Fig. 4, and Fig. 6 further show the configuration with the holes coinciding).
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 10 of Remarks, filed 05/16/2022, that Antonio fails to disclose a seal that is disposed on the shelf and is configured to press against a portion of the analyte sensor and against a surface of the housing. The Examiner respectfully disagrees. As recited above in the rejection, Antonio suggests and contemplates using a single square ring, as well as more than one square ring (para. [0338], “cap cavity is adapted to fit at least one square ring that also provides a fluid seal for sensor”). Therefore, if a single square ring is used, the analyte sensor is pressed against a surface of the housing using the seal.
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio as applied to claim 1 above, and further in view of Brister et al. (Pub. No. US 2006/0142651), hereinafter referred to as Brister.
Regarding Claim 3, Antonio discloses the apparatus of Claim 1.
However, Antonio does not explicitly disclose wherein the first portion of the cavity is configured to receive an encapsulating sealant that seals at least a portion of the analyte sensor from moisture ingress. 
Brister teaches of a system for measuring an analyte in a host (Abstract). Brister further teaches of a device (Fig. 1) including which includes a first portion of a cavity (Fig. 4A, element 34) which houses contacts (Fig. 4A, element 28) and a portion of the analyte sensor (Fig. 4A, element 40). Brister further teaches of sealing a cavity (Fig. 4H, element 400), with an encapsulating sealant to protect the analyte sensor from moisture ingress (para. [0296], “gaps can be filled by a sealant … for example gel”), para. [0254], “sealants can be used to fill gaps and/or to repel or block water”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Antonio to include a hole to fill the first portion with an encapsulating sealant to protect the analyte sensor from moisture ingress. Brister teaches that by filling the gaps with a sealant, provides an additional moisture barrier to reduce or avoid moisture from traveling to the contracts of the analyte sensor (para. [0296]). One of ordinary skill in the art would recognize reducing and avoiding moisture from traveling to the contacts of an analyte sensor would increase the accuracy of the results and prevent moisture from coming into contact with electrical components.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (Pub. No. US 2017/0290534), hereinafter referred to as Antonio, in view of Brister et al. (Pub. No. US 2006/0142651), hereinafter referred to as Brister, Pace et al. (Pub. No. US 2013/0150691), hereinafter referred to as Pace, and Colvin et al. (Pat. No. US 6,330,464).
Regarding Claim 4, Antonio discloses an apparatus for sensing an analyte (Abstract, “medical sensor device” and Fig. 1A and 1B, element 100), comprising: 
a housing (Fig. 15A-C, element 1506, “transmitter assembly”, and para. [0365]) comprising a cavity (Fig. 15C, element 1511, “bottom surface”, and para. [0365]), the cavity including a first portion and a second portion (Fig. 15A-C, a first portion being the section where element 1517 is located, the second portion including the circular hole in the center of element 1506, further, a first portion and a second portion can be any section of element 1506); 
a first conductive contact and a second conductive contact disposed within the first portion of the cavity (Fig. 15C, element 1517, “WE-A, WE-B, WE-C, WE-D, CE, RE” and para. [0365-0366], “six upper sensor contact pads … single-sided sensor has … 2 independent working electrodes that correspond to six contacts disposed on a transmitter cap”); 
an analyte sensor (Fig. 2B, element 104, Fig. 4, element 404, Fig. 15B, element 1541, and para. [0298], “sensor (e.g., an analyte sensor)”) comprising: 
an elongated body (Fig. 2B, element 104, Fig. 4, element 404, and para. [0320], “sensor portion may be introduced into the body of the patient using a needle”, the elongated body of the sensor extending out of the device); 
a first electrode in electrical communication with the first conductive contact (para. [0326], “6 sensor contacts 217a that can include 1 reference electrode, 1 counter electrode and 4 working electrodes” and para. [0367], “each WE contact pad has one trace leading to its corresponding electrode …”), and 
a second electrode in electrical communication with the second conductive contact (para. [0326], “6 sensor contacts 217a that can include 1 reference electrode, 1 counter electrode and 4 working electrodes” and para. [0367], “each WE contact pad has one trace leading to its corresponding electrode …”); and 
a cap (Fig. 3A, element 112) configured to fit on or within the cavity (para. [0035], “transmitter assembly is locked together axially with sensor transmitter”), the cap comprising: 
a first portion and a second portion (Fig. 4, element 418, “cap cavity”, further any section of element 219 can be interpreted as “a second portion”), the first portion of the cap configured to be disposed over the first portion of the cavity (Fig. 4, element 415, “sensor head cavity”, the sensor head cavity disposed over the first portion of the cavity where the first and second conductive contacts are disposed), 
a dam (Fig. 6, element 418, “cap cavity”, the cap cavity provides a circular raised dam) disposed on a side of the cap configured to face the cavity, the dam dividing the first portion of the cavity from the second portion of the cavity (Fig. 6, element 418, the cap cavity divides the first portion from the second portion, the first portion being where at least 415 is located, the second portion being the inner section of element 418), 
a shelf disposed adjacent to the dam (Fig. 6 and Fig. 7A-7B, the inner portion of element 418 comprises a shelf where element 406 is rested on, the inner ledge being adjacent to the vertical dam), and 
a seal (Fig. 6 and Fig. 7A-7C, element 406, “inner square ring”) configured to seal the first portion of the cavity from the second portion of the cavity (para. [0338], “cap cavity is adapted to fit at least one square ring that also provides a fluid seal for sensor”, para. [0345], “ identical inner square rings sandwich a portion of substrate of the sensor, e.g., top portion of 615 of sensor portion 104 …”, para. [0347], “upon compression for example by positioning a cap on top of sensor base …”, Fig. 8, and para. [0349], “potential leaks as represented by arrows b and e are sealed by inner square rings … such water tightness of the sensor transmitter assembly is ensured”, Antonio contemplates and suggests that a single square ring can be used, as well as two square rings, therefore, if a skilled artisan were to select a single square ring, the sealing action would press a portion of the analyte sensor against a surface of the housing).
However, Antonio does not explicitly disclose wherein the first portion of the cap comprises a first hole configured to receive an encapsulating sealant into the first portion of the cavity that seals at least a portion of the analyte sensor from moisture ingress.
Brister teaches of a system for measuring an analyte in a host (Abstract). Brister further teaches of a device (Fig. 1) including which includes a first portion of a cavity (Fig. 4A, element 34) which houses contacts (Fig. 4A, element 28) and a portion of the analyte sensor (Fig. 4A, element 40). Brister further teaches of a first hole (Fig. 4A, element 37). Brister further teaches of sealing a cavity (Fig. 4H, element 400), with an encapsulating sealant to protect the analyte sensor from moisture ingress (para. [0296], “gaps can be filled by a sealant … for example gel”), para. [0254], “sealants can be used to fill gaps and/or to repel or block water”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Antonio to include a hole to fill the first portion with an encapsulating sealant to protect the analyte sensor from moisture ingress. Brister teaches that by filling the gaps with a sealant, provides an additional moisture barrier to reduce or avoid moisture from traveling to the contracts of the analyte sensor (para. [0296]). One of ordinary skill in the art would recognize reducing and avoiding moisture from traveling to the contacts of an analyte sensor would increase the accuracy of the results and prevent moisture from coming into contact with electrical components.
However, modified Antonio does not explicitly disclose wherein the encapsulating sealant is a curable sealant configured to cure based on exposure to ultra-violet radiation.
Pace teaches of a device associated with an on-body analyte sensor unit (Abstract and Fig. 28A-F). Pace further teaches of a sensor (Fig. 28A, element 2802) and a sensor mount or connector (Fig. 28C, element 2804). Pace further teaches the sensor assembly includes a potting (Fig. 28F, element 2810) that fills the a cavity (para. [0128]). Pace further teaches the potting is a UV potting (UV curable) to seal the electrical contacts (para. [0128]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant disclosed by modified Antonio to explicitly use a UV curable sealant. Pace teaches that a UV potting can be used to seal the electrical contacts (para. [0128]). 
While Antonio does disclose the cap can be made of a plastic material (para, [0325], “portions of the sensor transmitter assembly are formed at least in part of a plastic material …”), modified Antonio does not explicitly disclose wherein the cap comprises a material substantially transparent to the ultra-violet radiation.
Colvin teaches of a sensor for detecting the presence of an analyte (Abstract, Fig. 1). Colvin teaches of attaching parts of the circuitry to the substrate through the use of a monomer solution initiated by radiation (col. 34, line 62 - col. 35, line 21). Colvin further teaches that a substrate of the sensor can be optically transparent (Fig. 1, element 70, and col. 34, line 62 - col. 35, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by modified Antonio to explicitly use a material that is optically transparent to ultra-violet radiation. Colvin teaches that the clear material allows for circuitry to be encapsulated during the time of manufacturing (col. 34, line 62 - col. 35, line 21). Further, one of ordinary skill in the art would recognize that using a material that is transparent to ultra-violet radiation would allow for the encapsulating sealant to cure while the cap is in place.  
Regarding Claim 5, modified Antonio discloses the apparatus of Claim 4, wherein the cap is secured to the housing utilizing at least one of a toe feature, a snap feature, a friction-fit feature, and a pressure-sensitive adhesive (Fig. 3A-3C, and paras [0334-0335], “transmitter assembly is lined up with, fits, or otherwise matches an interface such as cap 209 … one or more slots of the transmitter assembly engage into one or more corresponding tabs of sensor assembly to lock the transmitter and the sensor together axially … three tabs and three corresponding slots …” and Fig. 9, element 819 and element 827).
Regarding Claim 6, modified Antonio discloses the apparatus of Claim 4.
However, modified Antonio does not explicitly disclose wherein the first portion of the cap comprises a second hole configured to allow excess encapsulating sealant to flow out of the first portion of the cavity.
Brister further teaches of an additional channel within the cap (Fig. 4G, element 406, “channel”). Brister further teaches a channel that allows for excess sealant to escape (para. [0297]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cap disclosed by modified Antonio to include a channel for air or excess sealant to escape, as taught by Brister (para. [0297]). One of ordinary skill in the art would have recognized that the additional channel allows for excess sealant to escape, which is described as advantageous by Brister (para. [0297]). 
Regarding Claim 7, modified Antonio discloses the apparatus of Claim 6, wherein the seal prevents the encapsulating sealant from flowing into the second portion of the cavity (para. [0345], “two identical inner square rings sandwich a portion of substrate of the sensor, e.g., top portion of 615 of sensor portion 104 …”, para. [0347], “upon compression for example by positioning a cap on top of sensor base …”, para. [0338], “cap cavity is adapted to fit at least one square ring that also provides a fluid seal for sensor” Fig. 8, and para. [0349], “potential leaks as represented by arrows b and e are sealed by inner square rings … such water tightness of the sensor transmitter assembly is ensured”, the inner square rings seal the two sections).
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791